FILED
                                                                            22-0847
                                                                            9/28/2022 9:37 AM
                                                                            tex-68682877
                                                                            SUPREME COURT OF TEXAS
                                                                            BLAKE A. HAWTHORNE, CLERK

                                 NO. ______________

                      IN THE SUPREME COURT OF TEXAS




                      IN THE INTEREST OF M.B.T. and R.T.,

                                       CHILDREN




           ON APPEAL FROM THE EIGHTH COURT OF APPEALS,
                        NO. 08-22-00087-CV




                            ORDER PERMITTING WITHDRAW

       On the       day of September, 2022, came on to be considered the Motion of Mike

Holmes, Court-Appointed Attorney of Record for H.M.T., Appellant in the above styled and

numbered cause, and the Court having examined the foregoing motion, and being of the

opinion that it should be granted,

       IT IS HEREBY ORDERED AND ADJUDGED that MIKE HOLMES be and is hereby

permitted to withdraw as attorney of record for H.M.T. in this cause.

       Signed this the       day of September, 2022.


                                          ______________________________________
                                          JUDGE PRESIDING
                        Automated Certificate of eService
This automated certificate of service was created by the efiling system. The filer served this
document via email generated by the efiling system on the date and to the persons listed below:

Bertha Munoz on behalf of Mike Holmes
Bar No. 09908500
bertha@attorneymikeholmes.com
Envelope ID: 68682877
Status as of 9/28/2022 10:17 AM CST
Case Contacts
Name               BarNumber   Email                         TimestampSubmitted     Status
Amie Serrano       24079203    amie.serrano@dfps.texas.gov   9/28/2022 9:37:55 AM   SENT
J. Roxane Blount   787097      Roxaneb99@att.net             9/28/2022 9:37:55 AM   SENT
Sean Galloway      24101783    sgalloway@co.andrews.tx.us    9/28/2022 9:37:55 AM   SENT